1
2
3
4
5
6
7
8                           UNITED STATES DISTRICT COURT
9                          SOUTHERN DISTRICT OF CALIFORNIA
10
     TONINO RUSSO,                                         Case No.: 18cv1837-MMA (MDD)
11
                                                           ORDER REQUIRING PLAINTIFF
12                                      Plaintiff,         TO FILE APPLICATION TO
     v.                                                    PROCEED IN FORMA PAUPERIS
13                                                         AND TO SUBMIT SUPPLEMENTAL
     COUNTY OF SAN DIEGO, et al.,                          BRIEF RE: MOTION TO APPOINT
14                                                         PRO BONO COUNSEL
15                                   Defendants.
16
17         On November 7, 2019, Plaintiff Tonino Russo (“Plaintiff”), proceeding pro se,
18   filed a motion to appoint pro bono counsel. See Doc. No. 30. The Court has conducted
19   an initial review of Plaintiff’s motion and finds that Plaintiff must submit additional
20   documentation before the Court can rule on Plaintiff’s request for pro bono counsel.
21         As a preliminary matter, appointment of pro bono counsel requires a showing of
22   indigency. See 28 U.S.C. § 1915(e)(1) (“The court may request an attorney to represent
23   any person unable to afford counsel.”). Thus, the appointment of counsel first requires
24   that Plaintiff has been determined eligible to proceed in forma pauperis (“IFP”) due to his
25   indigency. See Agyeman v. Corr. Corp. of Am., 390 F.3d 1101, 1103 (9th Cir. 2004).
26   Accordingly, the Court ORDERS Plaintiff to file an Application to Proceed in District
27   Court Without Prepaying Fees or Costs (Form AO 239) before the Court can rule on his
28   pending motion.

                                                     -1-                    18cv1837-MMA (MDD)
1          Additionally, while there is no constitutional right to counsel in a civil action, the
2    Court may under “exceptional circumstances” exercise its discretion to request an
3    attorney represent an indigent civil litigant pursuant to 28 U.S.C. § 1915(e)(1). Palmer v.
4    Valdez, 560 F.3d 965, 970 (9th Cir. 2009). When determining whether “exceptional
5    circumstances” exist, courts consider: (1) the likelihood of success on the merits; and (2)
6    the ability of the Plaintiff to articulate his claims pro se in light of the complexity of the
7    legal issues involved. See id. “Neither of these considerations is dispositive and instead
8    must be viewed together.” Id. Plaintiff does not address these considerations in his
9    pending motion to appoint counsel. Accordingly, the Court ORDERS Plaintiff to file a
10   supplemental brief addressing both his likelihood of success on the merits as well as his
11   ability to articulate his claims pro se in light of the complexity of the legal issues
12   involved.
13                                           CONCLUSION
14         Based on the foregoing, Plaintiff must file on or before December 20, 2019:
15      1. A completed Form AO 239 (Application to Proceed in District Court Without
16         Prepaying Fees or Costs); and
17      2. A supplemental brief addressing both Plaintiff’s likelihood of success on the merits
18         as well as his ability to articulate his claims pro se in light of the complexity of the
19         legal issues involved in this case.
20         Upon the submission of both documents, the Court will review Plaintiff’s motion
21   to appoint pro bono counsel and issue an order in due course. The Clerk of Court is
22   instructed to mail Plaintiff a blank Form AO 239 (Application to Proceed in District
23   Court Without Prepaying Fees or Costs) along with a copy of this Order.
24         IT IS SO ORDERED.
25   Dated: November 12, 2019
26                                                   _____________________________
27                                                   HON. MICHAEL M. ANELLO
                                                     United States District Judge
28

                                                   -2-                        18cv1837-MMA (MDD)
